DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a non-final, first office action on the merits, in response to application filed 9/27/2020.    Claims 1-24 have been examined and are currently pending. 


Priority
Acknowledgment is made of applicant's claim for a provisional application filed on 3/28/2018.  The Applicant claims benefit of PCT/US2019/024711 filed on 3/28/2019.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-24) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the 

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-9 of,
receiving, during a current shopping visit of a customer to a retail establishment and via an app stored on a mobile device of the customer, an image depicting a plurality of products located in a retail establishment at which the mobile device is located, the image also being output on a GUI of the mobile device; 
analyzing the image to identify at least one of the products in the image based on at least one key data element within the image, thereby identifying a selected product; 
retrieving customer profile information corresponding to the customer; 
identifying at least one digital retail offer to output to the customer, based on the selected product and the customer profile information, the digital retail offer defining at least one benefit; 
altering the image by superimposing an image graphic indicating the at least one digital retail offer, the image graphic being associated with the selected product in the image, thereby generating an altered image; 
modifying the GUI modified image to output the altered image; 


determining whether the selected product is part of the transaction; and 
only if the selected product is part of the transaction, causing the benefit defined by the digital retail offer to be provided to the customer.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (      advertising, marketing or behaviors, sales activity; and managing personal behavior or relationships or interactions between people (including following rules or/and instructions, for example, analyzing the image to identify at least one of the products in the image based on at least one key data element within the image).

In addition, claim 1, steps 1-9 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive product images, an indication of a transaction, can observe/analyze the image/identify a digital or online offer, can observe/retrieve customer profile information, can observe/modify/alter/change the image, can output/display the modified image to the GUI, can evaluate/determine if the  selected product is in the transaction.  



Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim only recites additional element (i.e., GUI, a mobile device, a POS), however, there is no machine/hardware/computer to actually perform the abstract steps 1-9 mentioned above. Nothing in the claim element precludes the step from practically being performed in the mind, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

There is no specificity regarding any technology, just broadly, execute the programming instructions to receive data, transmit/send data over internet and display on the GUI. There are no additional element, for example, hardware processor of a machine to actually perform all of the steps at all. The steps are mainly receiving/retrieving data, analyzing data, determining data, and modifying data. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate 


Independent claim 1 (step 2B):  The additional element (i.e. a GUI, a mobile device, a POS), is recited at high level of generality and is a generic computing components, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea. There are no hardware/machine/computing devices to actually perform the steps.   

This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/store/transmit/send/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or 
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0058] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0058], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  


Independent claim 13:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent product claim 13 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (i.e. a computer-readable medium, a processor, a computing device, a GUI) described in independent claims 13 add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/retrieve/transmit/send/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract 

Dependent claims 14-24, are merely add further details of the abstract steps/elements recited in claim 13 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 14-24 are also non-statutory subject matter.

Viewed as a whole, the claims (1-24) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-16, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pettyjohn et al. (hereinafter, Pettyjohn, WO 2015/195413 A1), in view Walker et al. (hereinafter, Walker, US 2007/0150354).

As per claim 1, 13, Pettyjohn discloses a method, a non-transitory computer readable medium [021] storing instructions for directing a processor ([044]) of a computing device to perform a method, the method comprising:
receiving, during a current shopping visit of a customer to a retail establishment and via an app stored on a mobile device of the customer, an image depicting a plurality of products located in a retail establishment at which the mobile device is 
analyzing the image to identify at least one of the products in the image based on at least one key data element within the image, thereby identifying a selected product ([021, 0121]); 
retrieving customer profile information corresponding to the customer ([057, 069]); 
identifying at least one digital retail offer to output to the customer, based on the selected product and the customer profile information, the digital retail offer defining at least one benefit ([021, 022, 027]); 
altering the image by superimposing an image graphic indicating the at least one digital retail offer, the image graphic being associated with the selected product in the image, thereby generating an altered image ([074, 081, 0116]); 
modifying the GUI modified image to output the altered image ([074, 081, 0116]); 

However, Pettyjohn does not explicitly disclose,  
receiving an indication of a transaction being completed by the customer for the current shopping visit; 
determining whether the selected product is part of the transaction; and 
only if the selected product is part of the transaction, causing the benefit defined by the digital retail offer to be provided to the customer.

Walker teaches ([0003, 0041, 0061, 0067, 0089]).



As per claim 2, 14, Pettyjohn further discloses, however, Pettyjohn does not explicitly disclose wherein causing the benefit defined by the digital retail offer to be provided to the customer comprises causing a POS to deduct a discount comprising the benefit from a transaction total of the transaction.
Walker teaches ([0041, 0061, 0067, 0134]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pettyjohn’s method by including benefit/reward/incentive for purchasing a product/service, as disclosed by Walker.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective targeted marketing.

As per claim 3, 15, Pettyjohn further discloses, however, Pettyjohn does not explicitly disclose wherein causing the benefit defined by the digital retail offer to be provided to the customer comprises causing a monetary amount comprising the benefit to be added to a financial account of the customer.

Walker teaches ([0064, 0067, 0070]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pettyjohn’s method by including benefit/reward/incentive for purchasing a product/service, as disclosed by Walker.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective targeted marketing.

As per claim 4, 16, Pettyjohn further discloses, however, Pettyjohn does not explicitly disclose, wherein the benefit is provided to the customer after the transaction is completed.

Walker teaches ([0067]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pettyjohn’s method by including 

As per claim 6, 18, Pettyjohn further discloses, however, Pettyjohn does not explicitly disclose, wherein receive an indication of a transaction being completed by the customer for the current shopping visit comprises receiving, from a computing device associated with the POS, the unique identifier.
Walker teaches ([0111]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pettyjohn’s method by including transaction identifiers/customer identifiers, as disclosed by Walker.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective targeted marketing.




wherein identifying the customer profile information comprises a time-based value calculated for the customer ([058, 060]).

As per claim 8, 20, Pettyjohn further discloses,
wherein modifying the GUI modified image to output the altered image comprises using Augmented Reality (AR) technology to modify the image ([021, 039, 074]).

As per claim 9, 21, Pettyjohn further discloses,
wherein the image graphic indicating the digital retail offer includes an input mechanism via which the customer can interact with the digital retail offer ([028, 029]).


As per claim 10, 22, Pettyjohn further discloses, however, Pettyjohn does not explicitly disclose, further comprising: 
storing in a memory an indication of each digital retail offer output to the customer during the current shopping visit to the retail establishment, thereby creating a record of digital retail offers made available to the customer for the transaction; and 
accessing the record, after receiving the indication of the transaction, to identify which digital retail offers were output to the customer and thereby which benefits defined by such digital retail offers may be provided to the customer.


Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pettyjohn’s method by including benefit/reward/incentive for purchasing a product/service, as disclosed by Walker.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective targeted marketing.

As per claim 11, 23, Pettyjohn further discloses, further comprising: 
determining supplemental information corresponding to at least one of the image and the customer device ([021, 032, 073]); and 
using the supplemental information to identify the at least one product ([073, 077]).

As per claim 12, 24, Pettyjohn further discloses, 
wherein the supplemental information comprises an indication of an area of the retail establishment in which the image was taken (Fig. 7A, [021]).

Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pettyjohn et al. (hereinafter, Pettyjohn, WO 2015/195413 A1), in view Walker et al. (hereinafter, Walker, US 2007/0150354), further in view of Griggs (US 2012/0150598).

As per claim 5, 17, Pettyjohn further discloses, however, Pettyjohn and Walker do not explicitly disclose, further comprising: 
generating a unique identifier to identify a shopping session comprising the current shopping visit to the retail establishment; and 
outputting the unique identifier via a GUI via the app on the mobile device.

Griggs teaches ([0093, 0100]
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pettyjohn’s and Walker’s method by including session identifiers for authentication/authorization, as disclosed by Griggs.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective targeted marketing.


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Pettyjohn et al. (US 2015/0170256, Aisle 411, Inc, Generating augmented reality area),
Chau et al.  (WO 2011084720 A2), 
Anderson (WO 2013095383 A1,  User-to-User Communication Enhancement with Augmented Reality),
 Leach (US   2012/0323663), 
 Borhan et al. (WO 2013/103912, Performing augmented retail shopping).


                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUN M LI/Primary Examiner, Art Unit 3681